FILED
                             NOT FOR PUBLICATION                             MAY 22 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JACKELIN RIVAS-COTO,                             No. 09-70827

               Petitioner,                       Agency No. A098-801-679

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Jackelin Rivas-Coto, a native and citizen of Honduras, petitions for review

of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, applying the new standards governing

adverse credibility determinations created by the Real ID Act. Shrestha v. Holder,

590 F.3d 1034, 1039 (9th Cir. 2010). We review de novo due process claims.

Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir. 2003). We deny in part

and dismiss in part the petition for review.

      Substantial evidence supports the IJ’s adverse credibility determination on

the basis of the discrepancy between Rivas-Coto’s testimony and her asylum

application regarding whether her aunt was killed, as well as the discrepancy

regarding the incident at the lake. See Kohli v. Gonzales, 473 F.3d 1061, 1071 (9th

Cir. 2007) (adverse credibility finding may be supported by discrepancies between

a petitioner’s testimony, declaration, and documents). Rivas-Coto’s explanations,

including that the discrepancies were due to the fact that she was nine months

pregnant at the time of the hearing, do not compel a contrary result. See Lata v.

INS, 204 F.3d 1241, 1245 (9th Cir. 2000). We reject her contention that the IJ’s

adverse credibility determination was improper. See Shrestha, 590 F.3d at 1043

(under the Real ID Act, adverse credibility findings do not have to go to the heart

of the claim). In the absence of credible testimony, Rivas-Coto’s asylum and




                                           2                                    09-70827
withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Because Rivas-Coto’s CAT claim is based on the same testimony the agency

found not credible, and she points to no other evidence showing it is more likely

than not she will be tortured if returned to Honduras, her CAT claim also fails. See

id. at 1156-57.

      Finally, we lack jurisdiction to reach Rivas-Coto’s unexhausted contention

that she was prevented from developing her claim due to questions regarding

inconsistencies between her testimony and application. See Barron v. Ashcroft,

358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                    09-70827